DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, amendment and affidavit under 1.132 in the reply filed on 11/18/2021 is acknowledged. In view of applicant’s Remarks, amendment and affidavit under 1.132, the rejection under 103 in the office action mailed on 05/18/2021 is hereby withdrawn. 
Claims 8, 11, 14 and 18-31 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua G. McCoy on 01/06/2022.
The application has been amended as follows:
In the Claims

In claim 18, line 2, the following has been deleted:
“further”
Rejoinder
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 31, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks, amendment and affidavit under 1.132 in the reply filed on 11/18/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s process of treating mt DNA depletion and/or deletion syndrome due to mutations in POLG1 protein using deoxynucleosides as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating mt DNA depletion and/or deletion syndrome due to mutations in POLG1 protein using deoxynucleosides as in the instant claims. The closest prior art, Camara ((Drug Discovery today; volume 18, numbers 19/20, 2013, 950-957), teaches a method of treating mtDNA deletion or depletion syndrome because of depletion of dNTP pool due to deficient dNTP homeostasis or dNTP metabolism. As explained in the affidavit provided by the applicant that POLG1 mutation neither causes deficient dNTP homeostasis nor defects in dNTP metabolism and therefore it would not have been obvious in view of teachings of the prior art that mt DNA depletion and/or deletion syndrome caused due to mutations in POLG1 protein may be treated using deoxynucleosides as in the instant claims, which is found persuasive.   
Therefore, claims 8, 11, 14 and 18-31 are allowed. 
Conclusion
Claims 8, 11, 14 and 18-31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623